                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

YOLANDA MAYS,

        Plaintiff,                                          Civil Action No. 19-CV-12231

vs.                                                         HON. BERNARD A. FRIEDMAN

OLIVE GARDEN,

      Defendant.
__________________/

      OPINION AND ORDER DENYING PLAINTIFF’S MOTION TO REMAND AND
       GRANTING DEFENDANT’S MOTION TO COMPEL ARBITRATION AND
                         DISMISS THE COMPLAINT

                This matter is presently before the Court on plaintiff’s motion to remand the case

to state court [docket entry 3] and defendant’s motion to compel arbitration and dismiss the

complaint [docket entry 2]. Defendant has responded to plaintiff’s motion to remand. Plaintiff

has not responded to defendant’s motion to compel arbitration and dismiss the complaint, and the

time for her to do so has expired. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide the

motions without a hearing. For the reasons stated below, the Court shall deny plaintiff’s motion

to remand and shall grant defendant’s motion to compel arbitration and dismiss the complaint.

Background

                On July 5, 2019, plaintiff filed a one-page complaint in Oakland County Circuit

Court, the entirety of which states:

                1. In December 2016, Defendant Olive Garden1 wrongfully terminated
                   Plaintiff Mays[.]


        1
         Defendant indicates that plaintiff “improperly named ‘Olive Garden’ as the Defendant
in this matter” and that the proper defendant is “GMRI, Inc., which does business as ‘Olive
Garden’ restaurants.” Notice of Removal at 1 n.1. According to defendant, “GMRI is a
subsidiary of Darden Restaurants, Inc.” (“Darden”). Def.’s Br. at 1 n.1. Plaintiff does not
               2. Defendant Olive Garden slanders Plaintiff Mays.
               3. Plaintiff Mays loss [sic] wages due to being wrongfully terminated by
                  Defendant Olive Garden.
               4. Plaintiff Mays was discriminated by Defendant Olive Garden.
               5. Defendant Olive Garden used Plaintiff Mays [sic] likeness for training
                  meetings.
               6. Defendant Olive Garden used Plaintiff Mays [sic] likeness to destroy
                  her character.
               7. Defendant Olive Garden defames Plaintiff Mays.

For relief, plaintiff seeks $20,000,000, plus interests and costs. She also “seeks to negotiate an

amount for the use of likeness for the past and future training meetings.” Compl. at 1.

               On July 29, 2019, defendant removed the case based on diversity jurisdiction.

Defendant indicates in the notice of removal that “there is complete diversity of citizenship”

between the parties because plaintiff is a citizen of Michigan and defendant “is a corporation

organized under the laws of the State of Florida and having its principle [sic] place of business in

Orlando, Florida.” Notice of Removal ¶ 3(a). Defendant also indicates that the amount in

controversy, exclusive of interest and costs, exceeds $75,000. Id. ¶ 3(b). Attached to the notice

of removal is the Declaration of Melissa Ingalsbe, the Director of Dispute Resolution and Human

Resource Compliance for defendant’s parent company. Id. Ex. B. Ingalsbe avers that defendant

was incorporated under the laws of Florida and has its principal place of business in Florida. Id.

Ex. B ¶¶ 5-6. She states that company records show that plaintiff was employed by defendant

“at its Novi, Michigan Olive Garden Italian Restaurant.” Id. Ex. B ¶ 8.

Plaintiff’s Motion to Remand

               Plaintiff argues that the case should be remanded to Oakland County Circuit

Court because “[t]here is no question here that the Court lacks diversity jurisdiction over this

case.” Pl.’s Mot. at 3. Plaintiff argues that complete diversity between the parties does not exist


dispute this. See Pl.’s Mot. at 4. Therefore, any references to “defendant” in this opinion are to
GMRI, Inc., which the parties agree is the proper defendant.
                                                 2
because plaintiff is a citizen of Michigan; defendant is a citizen of Michigan given that it

“operates as a business in Oakland County, Michigan”; defendant’s attorneys are citizens of

Michigan because that is where they are licensed to practice; and Melissa Ingalsbe “is not

relevant to this case in any matter” despite defendant’s “attempt[] to distract the Court by

wrongfully misrepresenting [her] as an important defendant to this case.” Id. at 3-4. Defendant

opposes plaintiff’s motion and argues that removal was proper because the requirements of 28

U.S.C. § 1332(a) are met.

               The diversity statute, 28 U.S.C. § 1332, provides:

               (a) The district courts shall have original jurisdiction of all civil actions
               where the matter in controversy exceeds the sum or value of $75,000,
               exclusive of interest and costs, and is between--

                    (1) citizens of different States . . . .

                                                   ***

               (c) For the purposes of this section and section 1441 of this title--

                    (1) a corporation shall be deemed to be a citizen of every State and
                    foreign state by which it has been incorporated and of the State or
                    foreign state where it has its principal place of business . . . .

The citizenship of an individual “is equated with domicile.” Von Dunser v. Aronoff, 915 F.2d

1071, 1072 (6th Cir. 1990) (internal citations omitted). “The party seeking removal bears the

burden of establishing its right thereto.” Her Majesty The Queen In Right of the Province of

Ontario v. City of Detroit, 874 F.2d 332, 339 (6th Cir. 1989) (citations omitted). It is therefore

defendant’s burden to show that the removal of this matter from state court was proper and that

this Court may exercise subject matter jurisdiction.

               In the present case, defendant has met this burden. The notice of removal states

that plaintiff is a citizen of Michigan and that defendant is a citizen of Florida because that is its



                                                    3
state of incorporation and where it has its principal place of business. Plaintiff agrees that she is

a citizen of Michigan, Pl.’s Mot. at 3, and Ingalsbe’s declaration confirms that defendant is a

citizen of Florida only. Although defendant operates a business in Michigan, this “does not

destroy diversity jurisdiction unless plaintiff can show that the office there is the ‘principal place

of business’ or ‘the nerve center’ of the company.” Andrews v. TD Ameritrade, Inc., 596 F.

App’x 366, 372 (6th Cir. 2014) (quoting Hertz Corp. v. Friend, 559 U.S. 77, 92-95 (2010)).

Plaintiff has not made this showing. Moreover, the citizenship of defendant’s attorneys, and

where they are licensed to practice, is irrelevant to the diversity jurisdiction analysis. Plaintiff’s

challenge to the removal fails because complete diversity exists between the parties and the

amount in controversy exceeds $75,000. The Court shall therefore deny plaintiff’s motion to

remand the case to state court.

Defendant’s Motion to Compel Arbitration and Dismiss the Complaint

               In its motion to compel arbitration and dismiss the complaint, defendant asks that

the Court (1) compel plaintiff’s compliance with its dispute resolution process (“DRP”),

including arbitration of plaintiff’s claims, and dismiss plaintiff’s complaint; or (2) stay the case

pending the completion of arbitration. Plaintiff has not responded to this motion. The Court

finds that arbitration of plaintiff’s claims is required,2 and it shall therefore dismiss the complaint

without prejudice.



       2
          Defendant seeks relief under Fed. R. Civ. P. 12(b)(1), Fed. R. Civ. P. 12(b)(6), and 9
U.S.C. § 4. Def.’s Br. at 1. Defendant indicates that its request that the Court compel arbitration
is a factual challenge to subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1). Id. at 8. In
reviewing such a challenge, “[t]he Court may rely on affidavits or any other evidence properly
before it and has wide latitude to collect evidence to determine the issue of subject matter
jurisdiction.” Multiband Corp. v. Block, No. 11-15006, 2012 WL 1843261, at *5 (E.D. Mich.
May 21, 2012) (citing Rogers v. Stratton Indus., 798 F.2d 913, 915 (6th Cir. 1986)). “A plaintiff
must demonstrate jurisdiction in order to survive the motion.” Id. (citing Moir v. Greater
Cleveland Reg’l Transit Auth., 895 F.2d 266, 269 (6th Cir. 1990)).
                                                  4
               The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1, et seq., “manifests ‘a liberal

federal policy favoring arbitration agreements.’” Masco Corp. v. Zurich Am. Ins. Co., 382 F.3d

624, 626 (6th Cir. 2004) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 24 (1983)). Section 2 of the FAA “provides that a written agreement to arbitrate disputes

arising out of a transaction in interstate commerce ‘shall be valid, irrevocable, and enforceable,

save upon such grounds as exist at law or in equity for the revocation of any contract.’” Flint v.

Bank of Am., N.A., No. 15-13006, 2016 WL 1444505, at *3 (E.D. Mich. Apr. 13, 2016) (quoting

9 U.S.C. § 2; citing Javitch v. First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir. 2003)). “The

Supreme Court has recognized that the FAA ‘places arbitration agreements on an equal footing

with other contracts, and requires courts to enforce them according to their terms.’” Id. (quoting

Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 67 (2010)). “[A]ny doubts regarding arbitrability

should be resolved in favor of arbitration.” Debro v. French, No. 15-14225, 2017 WL 927622,

at *3 (E.D. Mich. Feb. 16, 2017) (quoting Fazio v. Lehman Bros., Inc., 340 F.3d 386, 392 (6th

Cir. 2003)), R. & R. adopted, No. 15-CV-14225, 2017 WL 914216 (E.D. Mich. Mar. 8, 2017).

               “The Federal Arbitration Act requires a federal court to compel arbitration when a

party to an arbitration agreement fails or refuses to comply with the provisions of an enforceable

arbitration agreement.” Multiband Corp. v. Block, No. 11-15006, 2012 WL 1843261, at *5 (E.D.

Mich. May 21, 2012) (citing 9 U.S.C. § 4). This Court has explained that

               in the Sixth Circuit, to compel arbitration, “first, [the district court] must
               determine whether the parties agreed to arbitrate; second, it must
               determine the scope of that agreement; third, if federal statutory claims are
               asserted, it must consider whether Congress intended those claims to be
               nonarbitrable; and fourth, if the court concludes that some, but not all, of
               the claims in the action are subject to arbitration, it must determine
               whether to stay the remainder of the proceedings pending arbitration.”
               Fazio v. Lehman Bros., Inc., 340 F.3d 386, 392 (6th Cir. 2003) (citation
               omitted).



                                                 5
Myers v. Darden Rest. Grp., No. 14-13316, 2015 WL 5693673, at *3 (E.D. Mich. Feb. 13, 2015)

(alteration in original).

                Defendant argues that plaintiff agreed to arbitrate employment-related disputes

when she submitted her online employment application on August 21, 2016, and by signing a

document entitled “Dispute Resolution Process Acknowledgement” on August 31, 2016, “shortly

after accepting employment with [defendant].”       Def.’s Br. at 3-4.   Plaintiff’s employment

application contains a provision stating:

                I understand that [defendant’s parent company] Darden Companies,
                including Olive Garden . . . , ha[s] in place a Dispute Resolution Process
                (DRP), and I further acknowledge and agree that if I am offered and
                accept employment, any dispute between me and any of the Darden
                Companies relating to my employment and/or my separation from
                employment, shall be submitted within one (1) year of the day which I
                learned of the event and shall be resolved pursuant to the terms and
                conditions of the DRP.

Def.’s Mot. Ex. A-2 (PageID.90).        Below this provision, plaintiff typed “Accept” next to

“Statement Acceptance,” and she typed “Yolanda Denise Mays” next to “Signature of Applicant

(Please type name).” Id.

                The “Dispute Resolution Process Acknowledgement” plaintiff signed ten days

later states:

                This agreement contains the requirements, obligations, procedures and
                benefits of the Dispute Resolution Process (DRP). I acknowledge that I
                have received and/or have had the opportunity to read this arbitration
                agreement. I understand that this arbitration agreement requires
                that disputes that involve the matters subject to the agreement be
                submitted to mediation or arbitration pursuant to the arbitration
                agreement rather than to a judge or jury in court. I agree as a
                condition of my employment, to submit any eligible disputes I may have
                to the DRP and to abide by the provisions outlined in the DRP. I
                understand this includes, for example, claims under state and federal laws
                relating to harassment or discrimination, as well as other employment-
                related claims as defined by the DRP. Finally, I understand that the
                Company is equally bound to all of the provisions of the DRP.

                                                6
Def.’s Mot. Ex. A-3 (PageID.94) (emphasis in original).

               The DRP agreement, a copy of which is attached to defendant’s motion, states

that it is governed by the FAA, Def.’s Mot. Ex. A-1 (PageID.49), and that

               [t]he DRP, instead of court actions, is the sole means for resolving covered
               employment-related disputes. Disputes eligible for DRP must be resolved
               only through DRP, with the final step being binding arbitration heard by
               an arbitrator. This means DRP-eligible disputes will not be resolved by a
               judge or jury. Neither the Company nor the Employee may bring DRP-
               eligible disputes to court. The Company and the Employee waive all
               rights to bring a civil court action for these disputes.

Id. (PageID.51). Regarding arbitration, the DRP agreement specifies that

               [o]nly disputes which state a legal claim may be submitted to Arbitration,
               which is the fourth and final step of DRP. The arbitrator has the authority
               to dismiss disputes that do not state a legal claim. Examples of legal
               claims covered by DRP include but are not limited to: claims that arise
               under the Civil Rights Act of 1964, Americans With Disabilities Act, Fair
               Labor Standards Act, Age Discrimination in Employment Act, Family
               Medical Leave Act, Employee Retirement Income Security Act of 1974,
               as amended (“ERISA”) (except for claims for employee benefits under
               any benefit plan sponsored by the Company and covered by ERISA or
               funded by insurance), unfair competition, violation of trade secrets, any
               common law right or duty, or any federal state or local ordinance or
               statute.

Id. (emphasis in original). As for exceptions to the DRP, this process

               is not available to resolve disputes: related to Workers Compensation or
               Unemployment Insurance benefits; that are legally required by controlling
               federal law to be arbitrated or resolved under a different process; or
               regarding wage rates, wage scales or benefits, performance standards or
               ratings, work rules, food quality and service standards, or company
               policies and procedures, including whether to open or close operations;
               unless these disputes are brought pursuant to a specific federal or state
               statute, or other applicable legal standard.

Id. (emphasis in original). And arbitration “is not available to resolve disputes: that do not state

a legal claim under applicable law; that by controlling federal law cannot be subjected to




                                                 7
mandatory arbitration; or that are legally required under controlling federal law to be arbitrated

or resolved under a different process.” Id. (PageID.52) (emphasis in original).

               The Court finds that the first factor – whether the parties agreed to arbitrate –

favors granting defendant’s motion because the parties agreed to resolve all employment-related

disputes by submitting them to arbitration.       This Court has previously determined that an

agreement to arbitrate existed where a plaintiff signed Darden’s “DRP acknowledgement form

agreeing to submit any eligible disputes to the DRP” because the elements of a valid contract

under Michigan law3 were met. See Myers, 2015 WL 5693673, at *3. The Court finds that a

valid contract exists in this case, which also involves Darden’s DRP and DRP acknowledgement

form. The Court notes that the plaintiff in the present case indicated her agreement to the DRP

not just through her handwritten signature on the DRP acknowledgement form, like the plaintiff

in Myers, but also through her electronic signature on her employment application. That she

signed these documents agreeing to arbitration is significant because “[u]nder normal

circumstances, an arbitration provision within a contract admittedly signed by the contractual

parties is sufficient to require the district court to send any controversies to arbitration.” Johnson



       3
         “Under Michigan law, the elements of a valid contract are (1) parties competent to enter
into a contract, (2) a proper subject matter; (3) legal consideration; (4) mutuality of agreement;
and (5) mutuality of obligation.” Myers v. Darden Rest. Grp., No. 14-13316, 2015 WL 5693673,
at *3 (E.D. Mich. Feb. 13, 2015) (citing Thomas v. Leja, 468 N.W.2d 58, 60 (Mich. Ct. App.
1991)). The Court concluded that these elements were satisfied because

               [t]he parties entered into a contract and the arbitration of employment
               matters for a restaurant employee is proper subject matter. The legal
               consideration was the exchange of wages for Plaintiff’s work. The parties
               mutually agreed by signing and are mutually obligated to arbitrate claims
               such as the one before us.

Id. This analysis applies to the agreement between the parties in the instant case because they,
too, signed an employment contract that provided for “the arbitration of employment matters for
a restaurant employee.”
                                                  8
v. Stellar Recovery, Inc., No. 13-13829, 2014 WL 5705027, at *4 (E.D. Mich. Nov. 5, 2014)

(internal quotation omitted). Plaintiff also agreed to arbitration as an employee of defendant

because “[t]he manifestation of mutual assent may be made wholly or partly by . . . acts or

conduct,” and “Michigan courts have held that an offer, including an offer to arbitrate disputes,

may be accepted through continued employment.” Debro, 2017 WL 927622, at *3 (citing

Tillman v. Macy’s, Inc., 735 F.3d 453, 460 (6th Cir. 2013)). Plaintiff provides no basis for

finding that she did not agree to arbitration. She does not challenge the authenticity or validity of

her employment application or DRP acknowledgement form.               Nor does she challenge the

validity of her signature on these two documents.

               The scope of the DRP agreement is broad, given that it covers “employment-

related disputes” and “legal claims” that arise under “any common law right or duty, or any

federal state or local ordinance or statute.” Def.’s Mot. Ex. A-1 (PageID.51). An exception

exists for claims in which federal law provides that arbitration may not be required.             Id.

(PageID.52). In the present case, plaintiff’s claims fall within the scope of the DRP agreement

and not within any exception. Although plaintiff makes no reference to federal or state law in

the complaint, her claims of wrongful termination and discrimination are “employment-related,”

and her remaining claims of slander, defamation, and possibly appropriation of likeness are legal

in nature. To the extent plaintiff’s claims are brought under Title VII, the Sixth Circuit has held

that “[m]andatory arbitration agreements covering prospective Title VII claims are enforceable

under the FAA.” Lee v. Red Lobster Inns of Am., Inc., 92 F. App’x 158, 161 (6th Cir. 2004); see

also Debro, 2017 WL 927622, at *4 (concluding that “Title VII claims are subject to the FAA”);

see also Myers, 2015 WL 5693673, at *3 (“There is nothing to indicate that Congress intended

employment disputes brought under Title VII of the Civil Rights Act of 1964 to be



                                                 9
nonarbitrable.”). Thus, plaintiff’s Title VII claims, if any, would not fall under the exceptions

listed in the DRP agreement. The Court recognizes the ambiguities in the complaint given that it

contains no factual allegations and no references to legal authority, but as noted above, “any

doubts regarding arbitrability should be resolved in favor of arbitration.”4 Debro, 2017 WL

927622, at *3. Further, at no point has plaintiff disputed defendant’s assertion that her claims

fall within the scope of the DRP.

               Because all of plaintiff’s claims fall within the scope of the DRP agreement and

are therefore subject to arbitration, the Court shall compel arbitration and dismiss the case

without prejudice. “Federal Courts of Appeal, including the Sixth Circuit . . . have authorized

dismissal where all claims in an action are to be submitted to arbitration and where staying the

action and retaining jurisdiction would serve no purpose.” Prude v. McBride Research Labs.,

Inc., No. 07-13472, 2008 WL 360636, at *7 (E.D. Mich. Feb. 8, 2008) (citing Hensel v. Cargill,

Inc., No. 99-3199, 1999 WL 993775, at *4 (6th Cir. Oct. 19, 1999)); Andrews, 596 F. App’x at

372-73 (finding that the “district court correctly determined that the case should be dismissed

rather than stayed pending arbitration” because “[a]ll of plaintiff’s state-law claims . . . fall

within the scope of the arbitration provision” and the law is that “where there is ‘nothing for the


       4
          As to the arbitrability of claims, the DRP agreement provides that “[o]nly disputes that
state a legal claim will be arbitrated” and that

               [t]he arbitrator has the sole authority to determine whether a dispute is
               arbitrable and whether it has been timely filed and pursued. If the
               arbitrator finds that a dispute does not state a legal claim, has not been
               timely filed, or has not been timely pursued from one step of the DRP to
               the next, the arbitrator’s decision is final and binding and the dispute is
               considered to be resolved.

Def.’s Mot. Ex. A-1 at 7-8 (PageID.56-57). In addition to the authority cited above instructing
the Court to resolve ambiguities in favor of arbitration, this paragraph of the DRP agreement
indicates that arbitration of plaintiff’s claims is appropriate because the arbitrability of these
claims is for the arbitrator to decide.
                                                10
district court to do but execute the judgment,’ dismissal is appropriate” (citing Catlin v. United

States, 324 U.S. 229, 233 (1945))). “Most district courts in this circuit agree that the best

procedure for enforcing arbitration agreements is to dismiss the court action without prejudice.”

Debro, 2017 WL 927622, at *4 (internal citation omitted). In the present case, issuing a stay

“would serve no purpose” because all of plaintiff’s claims are to go to arbitration. Prude, 2008

WL 360636, at *7. Accordingly, the Court shall dismiss plaintiff’s claims without prejudice.

Conclusion

               For the reasons stated above,



               IT IS ORDERED that plaintiff’s motion to remand the case to state court [docket

entry 3] is denied.



               IT IS FURTHER ORDERED that defendant’s motion to compel arbitration and

dismiss the complaint [docket entry 2] is granted because plaintiff’s claims are subject to

arbitration through the DRP agreement.



               IT IS FURTHER ORDERED that this action is dismissed without prejudice.



                                               s/Bernard A. Friedman
Dated: October 16, 2019                        Bernard A. Friedman
       Detroit, Michigan                       Senior United States District Judge




                                                 11
                                    CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first-class U.S. mail on October 16, 2019.
Yolanda Mays                                      s/Johnetta M. Curry-Williams
PO Box 23091                                      Case Manager
Lansing, MI 48909




                                                   12
